Valente, J. (dissenting).
I dissent. I would reverse the order denying petitioner’s application to stay the arbitration and would grant the motion.
Petitioner, a resident of South Africa, and respondent, a resident of New York, entered into a contract on September 18,1959 looking to the orderly liquidation of A. Plein & Co., Inc., a New York corporation in which each owned 50% of the stock. The corporation was a party to the contract.
Paragraph 6 of that agreement provides: “6. The parties agree to submit to arbitration all disputes between (a) chabchat and plein, (b) the Corporation and chabchat or plein, (c) the Corporation and a. plein & co. of Johannesburg, South Africa, (d) the Corporation and a. plein & co. of London, (e) the Corporation and any corporation in which a. plein may have an interest, (f) chabchat and a. plein & co. of Johannesburg, South Africa, (g) chabchat and a. plein & co. of London, (h) chabchat and any corporation in which plein may have an interest, (i) the *29Corporation or chaechat and a. plein & co. of Capetown and (j) the Corporation or chaechat and a. plein & co. of Rhodesia. Such arbitration shall be in accordance with the laws of the State of New York and the rules of the American Arbitration Association. Such arbitration shall be before a panel of three arbitrators selected in accordance with the aforesaid rules.”
Respondent served a demand (dated Nov. 9,1961) for arbitration of certain disputes which were claimed to be subject to arbitration. An examination of that demand indicates that the first five items are claims on behalf of A. Plein & Co. Inc. while the remaining items are advanced on behalf of respondent individually.
It appears that on November 27, 1959, A. Plein & Co. Inc. filed a petition in the United States District Court for the Southern District of New York for relief under chapter 11 of the Bankruptcy Act. The corporation was adjudicated a bankrupt and a trustee in bankruptcy was appointed. Under section 70 (subd. [a], pars. [5], [6]) of the Bankruptcy Act (U. S. Code, tit. 11, § 110, subd. [a], pars. [5], [6]) the trustee in bankruptcy is vested with any rights of action which the bankrupt may possess “ arising upon contracts ”. Thus, any claims which are asserted in the right of the corporation have unquestionably passed to the trustee. He is the only one who can assert them.* Respondent may not, therefore, assert those claims in his individual capacity as a stockholder of the corporation. Arbitration of these items of the demand should have been stayed.
As to the remaining items of the demand, none of them appears to pertain to matters encompassed within the agreement containing the arbitration clause. The first of these items seeks a “ return of moneys advanced by Isaac Charchat to the said A. Plein ’ ’. There is no indication that these alleged advances are related in any way to the provisions of the agreement. As presently worded, this demand is too vague and indefinite to inform either petitioner or the arbitrators as to just what is sought to be arbitrated.
The second of the items is addressed to an alleged cancellation of stock owned by respondent in A. Plein & Co. of Rhodesia. On its face, this demand demonstrates that it is a claim against the Rhodesia corporation and not against petitioner, since only *30the corporation would have the power to cancel the shares of stock held by a stockholder in the corporation. Moreover, A. Plein & Co. of Rhodesia, although mentioned in the arbitration clause, was not made a party to this arbitration proceeding. This demand may not be asserted in this proceeding.
The final demand concerns the transfer of bills of exchange by A. Plein & Co. of South Africa to one Joseph Cumes, as petitioner’s nominee. The affidavits establish that in a litigation commenced in South Africa by Joseph Cumes (to whom A. Plein & Co. of South Africa had transferred certain bills of exchange) against respondent herein, judgment was obtained against respondent. An appeal is pending from that judgment. The demand is therefore an attempt collaterally to attack a judgment obtained against respondent in a court of competent jurisdiction. Presumably, respondent did not demand arbitration in that action, and should not be permitted to do so now on that claim.
The last three items of the demand present another problem. The arbitration clause on its face is so broad, as to require arbitration of any dispute in the future irrespective of its genesis or whether it arose out of transactions which had no relation to the agreement. Under section 1448 of the Civil Practice Act persons 11 may contract to settle by arbitration a controversy thereafter arising between them ”. Most of the statutes in other States refer to an agreement to settle by arbitration “ further disputes which may arise between the parties concerning such contract ” (italics mine) (Sturges, Commercial Arbitrations and Awards, § 30, p. 97). I have been unable to find any decision which sustains the right of parties to agree to arbitrate future disputes which may arise where the disputes do not concern some aspect of a general contract between them. Without some underlying general contract to which a dispute is referable, I doubt the power of parties to make an enforcible agreement to arbitrate all disputes including those which may have no connection with any general contract between the parties.
' It should be noted that in Tobin v. Plein (301 F. 2d 378, 380), the court specifically declined to pass on that question, stating in a footnote: “ Since all the trustee’s claims appear grounded on the contract, we need not decide whether the clause would render the other enumerated disputes arbitrable ”. I would therefore hold here that, apart from the other objections to arbitration of respondent’s individual claims to which I have already alluded, the last three demands are not arbitrable under the contract since they in no way are referable to the main contract.
*31Breitel, J. P., Eager and Steuer, JJ., concur with McNally, J.; Valerte, J., dissents in opinion.
Order entered on February 7,1962 affirmed, with $20 costs and disbursements to respondent.

In fact, the trustee did petition the Referee in bankruptcy for leave to commence arbitration against petitioner, upon demands identical with those contained in the respondent’s demand for arbitration herein. The Referee’s order granting leave to commence arbitration was sustained in Tobin v. Plein (301 F. 2d 378, C. C. A. 2d). Thus there is pending the trustee’s arbitration proceedings for the same relief sought in the first five items of respondent’s demand.